Citation Nr: 1010117	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that the decision, the RO granted a 
claim for service connection for PTSD and assigned an 
evaluation of 50 percent disabling (effective November 23, 
2005).  The Veteran filed a notice of disagreement with the 
rating in September 2007.  


FINDINGS OF FACT

1. The Veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity (due to such symptoms as impairment of 
short- and long-term memory; impaired judgment; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  

2. The Veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting) and inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  January and April 2006 letters show that the 
Veteran was properly notified of the information and evidence 
needed to properly substantiate his claim for service 
connection under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
once service connection is granted the claim is 
substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  Additional notice is not required and any 
defect in the notice is not prejudicial.  Id.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service medical records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured.  The Veteran was given a VA 
examination in June 2007.  The duties to notify and assist 
have been met for this claim.  

II. Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2009), a 
50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  




III. Analysis

The evidence of record shows the Veteran's PTSD is manifested 
by occupational and social impairment with reduced 
reliability and productivity.  This is shown by symptoms such 
as: impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships as 
contemplated by the 50 percent disability evaluation under 
38 C.F.R. § 4.130, DC 9411.  

The symptoms warranting a 50 percent evaluation are shown by 
the evidence in the claims file.  At the June 2007 VA 
examination, the Veteran's remote and immediate memory was 
normal, but his recent memory was found to be moderately 
impaired.  For example, he remembered only one word after 
3 minutes and no additional cues.  

As for impaired judgment, this was noted on the VA 
examination report as well as a June 2007 VA psychologist's 
record.  At the examination, it was noted that his 
pessimistic outlook darkens his assessment of situations 
around him.  On the psychologist's record, judgment was poor 
by history.  

Disturbances of motivation and mood were noted throughout the 
record.  For example, at the June 2007 VA examination, the 
Veteran was noted to be depressed.  As for relationships, the 
Veteran had a fiancé (who the file shows he has since 
married) at the time of the examination.  He did not keep in 
touch with any of his other family members.  An April 2008 VA 
record notes he was actively pursing communication with some 
of his children.  

Although occupational and social impairment with reduced 
reliability and productivity best approximates the Veteran's 
disability picture, the Veteran still does not manifest many 
of the symptoms listed under this rating.  The June 2007 VA 
examination showed affect to be constricted, not flattened.  
There was no circumstantial, circumlocutory or stereotyped 
speech.  The Veteran did not have panic attacks.  Although 
the Veteran had some attention disturbances, there was no 
showing that he had difficulty in understanding complex 
commands.  His thought process and content were unremarkable; 
he thinking was not shown to be impaired.  

The Veteran's GAF scores ranged from 40 to 45 in a June 2007 
VA psychologist record to a score of 62 in October 2007.  If 
all GAF scores are taken into account, they average about 55.  
As mentioned, GAF scores supplement and do not replace the 
general rating formula criteria.  Sellers, 372 F.3d at 1326-
27 and Mauerhan v. Principi, 16 Vet. App. at 442.  A score in 
between 31 to 40 is reflected by some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, family relations, judgment, thinking, or 
mood.  A score between 41 and 50 indicates serious symptoms 
or any serious impairment in social occupational functioning.  
Scores between 51 to 60 show moderate symptoms or moderate 
difficulty in social or occupational functioning.  Scores 
between 61 and 70 reflect mild symptoms.  

A review of the file in its totality shows that the Veteran 
has occupational and social impairment with reduced 
reliability and productivity due to the symptoms discussed 
above.  For example, the June 2007 examiner specifically 
found that the PTSD signs and symptoms did not result in 
deficiencies for work.  Also, most VA medical reports show 
the Veteran having normal mental status examinations and 
overall showed improvement since seeking treatment.  

The Board finds the Veteran does not truly manifest symptoms 
of occupational and social impairment with deficiencies in 
most areas (such as work, school, family relations, judgment, 
thinking, or mood) or the criteria needed for an increased 
rating of 70 percent.  Symptoms not present include: suicidal 
ideation; obsessional rituals; illogical, obscure or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.  
The 100 percent rating symptoms are also not present; there 
were no hallucinations, grossly inappropriate behavior, or 
any of those indicators.  As a result, an increased rating is 
not warranted.  

Some symptoms of the 70 percent rating were found, but the 
Board does not find that this rating approximates the 
Veteran's disability picture.  For example, at the June 2007 
VA examination, the Veteran related he "smacked" his 
girlfriend within the past year in a way he considered 
excessive.  This could be an indicator of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  Other such incidents during the appeal period 
were not shown in the file.  Also, while the Veteran reported 
having to be reminded to take showers (stating "I just don't 
to do much of anything") the examiner also noted his 
appearance was clean and he was casually dressed.  The 
evidence shows a 50 percent evaluation is appropriate for the 
Veteran.  

The Board has considered whether the Veteran is entitled to 
additional staged ratings.  Hart, 21 Vet. App. 505.  The 
Veteran's service-connected PTSD has not shown to be more 
than 50 percent disabling and as a result he is not entitled 
to a staged rating.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  No hospitalization for 
PTSD has been shown.  Social Security Administration records 
in the file indicate that the Veteran has been receiving 
disability benefits since approximately 1992 due to heart and 
back disabilities; the Veteran also reported this fact at the 
June 2007 VA examination.  The examiner also stated that PTSD 
signs and symptoms do not result in deficiencies in working.  
The Veteran has not shown that his PTSD results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  




ORDER


An initial disability rating in excess of 50 percent for PTSD 
is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


